Order entered December 5, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00589-CV

               ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                         On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. PR-13-2943-3

                                         ORDER
       Before the Court is appellant’s third motion to extend the time to file a motion for

rehearing. We GRANT the motion and extend the time for filing a motion for rehearing to

December 19, 2016. No further extensions will be granted absent extraordinary circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE